Title: To George Washington from Brigadier General William Thompson, 28 March 1776
From: Thompson, William
To: Washington, George

 

Sir.
New-York. Mar. 28th 1776

I should e’er now have sent you a return of the troops stationed at this place, with an account of the stores &c. but had the pleasure to hear of your having obliged General Howe with his Garrison to evacuate Boston & that you were immediately to march for this place yourself.
The many works laid out for the defence of New York will require more large Cannon, than are here at present, and as it is probable from the number the Enemy left behind them at Boston, that a few can be spared from thence, you will judge of the propriety of sending them and give your orders accordingly: I believe about thirty are wanted & the larger the better.
I am with the good assistance of Lord Stirling carrying on the sundry works with as much Expedition as possible, and hope you will be pleased with the forwardness you will find them in, when you arrive in Town.
As a number of Troops must be stationed on Long Island, and but very few houses near to lodge them in, perhaps you may think it right, to order Tents from Cambridge for that purpose. I have the honor to be, Your Excellency’s Most obedient Humble Servant

Wm Thompson

